Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ROBERT DAVIS A/K/A BOB DAVIS
AND DAN DAVIS D/B/A
TEXAS FOREVER FUNERALS,
DAVID FUNERAL CHAPEL, 
BUDGET CASKET CO., 
BUDGET CASKET-FT. WORTH,
BUDGET CASKET-HOUSTON,
BUDGET CASKET-HARWOOD,
BUDGET CASKET II, AND 
BUDGET CASKET,

                            Appellants,

v.

TKG HARWOOD DEVELOPMENT,
L.P.,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
§

§

§

§

§
 

 


No. 08-10-00123-CV

Appeal from the

County Court at Law No. 2
of Tarrant County, Texas

(TC# CC-08-66720-2)



 

 

 




MEMORANDUM  OPINION

            This appeal is before the court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Finding that the clerk’s record has not been filed due to the fault
of the Appellant, we dismiss the appeal for want of prosecution.
            The clerk’s record was due to be filed on April 15, 2010.  The County Clerk has notified the
Court that the Appellants have not made financial arrangements to pay for the clerk’s record.  By
letter dated April 15, 2010, we advised Appellants that the appeal would be dismissed pursuant to
Tex.R.App.P. 37.3 for want of prosecution unless they showed grounds for continuing the appeal
within ten days.  Appellants have not responded to the letter and the clerk’s record still has not been
filed.  We therefore dismiss the appeal pursuant to Rule 37.3(b).

July 30, 2010                                                               
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.